Opinion issued October 8, 2015




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-15-00720-CR
                             ———————————
                    IN RE RONALD LEE TRAHAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Ronald Lee Trahan, has filed a petition for writ of mandamus

requesting that we compel the Galveston County District Clerk to transmit to the

trial court certain papers that relator contends relate to a motion for DNA testing.*

      Our power to issue writs is defined in Section 22.221 of the Texas

Government Code, which grants the courts of appeals the authority to issue (1)
*
      The underlying case is State of Texas v. Ronald Lee Trahan, cause number CR-
      X36166, pending in the 212th District Court of Galveston County, Texas, the
      Honorable Patricia Grady presiding.
writs of mandamus and other writs necessary to enforce their jurisdiction; (2) writs

of mandamus against a judge of a district or county court in the court of appeals’

district; and (3) writs of habeas corpus under specifically defined circumstances

involving contempt orders in civil cases. See TEX. GOV’T CODE § 22.221 (West

2004). This court has mandamus jurisdiction over a district court clerk only when

the district court clerk’s actions interfere with this court’s jurisdiction. See id.; In re

Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

Trahan has not established that the district court clerk’s actions interfere with this

court’s jurisdiction or that a writ is necessary to enforce our jurisdiction.

Accordingly, we dismiss the petition for lack of jurisdiction.

                                    PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2